Citation Nr: 0512950	
Decision Date: 05/12/05    Archive Date: 05/25/05

DOCKET NO.  04-06 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include schizophrenia and a personality 
disorder.



ATTORNEY FOR THE BOARD

T. Byers, Associate Counsel




INTRODUCTION

The veteran had active service from November 1990 to February 
1991.

This case comes before the Board of Veterans' Appeals (Board) 
from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  At present, the case is before the Board for 
appellate adjudication.  However, as additional development 
is necessary, the appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his part.

As it appears the claimant is also seeking pension in the 
claim as submitted in January 2003, the Board refers this 
issue back to the RO for appropriate action.


REMAND

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2004).  Furthermore, the VA has a duty 
to assist the appellant in obtaining evidence necessary to 
substantiate the claims, although the ultimate responsibility 
for furnishing evidence rests with the appellant.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.  

In the present case, the Board finds that the VA's redefined 
duty to assist a claimant, as set forth in the VCAA, has not 
been fulfilled regarding the issue on appeal.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002); Duenas v. Principi, 18 Vet. App. 512 
(2004).   

The veteran entered service in November 1990, subject to a 
psychiatric examination to rule out psychotic disturbance, 
ordered at the initial enlistment examination dated October 
24, 1990.  In this psychological examination, conducted on 
October 27, 1990, the examining physician specifically noted 
that there was "no psychiatric diagnosis" for the veteran.   
The veteran entered service and was subsequently discharged 
under AR 635-200, Chapter 5-13 "Personality Disorder."  

The veteran has a current diagnosis of schizophrenia, 
paranoid type.  This was diagnosed in January 2001 by the 
Henderson Mental Health Clinic, and subsequently in November 
2002 by the Queens Hospital Center.  In treatment records 
maintained by Dr. J. Wiener in January 2003, the patient 
claimed that she was told that she was schizophrenic during a 
hospitalization at Booth Memorial Hospital in New York City 
in 1989.  However, there are no records on file from Booth 
Memorial Hospital, and no evidence that any attempts were 
made to obtain these records.  The veteran claims that the 
psychiatric disorder she had prior to service was aggravated 
by her service.

The Board also notes that the veteran has not received the 
benefit of a VA examination with etiology opinions regarding 
the claimed acquired psychiatric disorder, to include 
schizophrenia (paranoid) and personality disorder.  If the 
medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
Accordingly, in order to afford the veteran due process of 
law, the veteran should be scheduled to undergo a VA 
examination in order to obtain a medical opinion regarding 
the etiology of the claimed disorder.  See Duenas, supra. 

Accordingly, further appellate consideration will be deferred 
and this matter is REMANDED for the following:

1.  The RO should contact the veteran and 
ask that she identify all sources of 
private medical treatment for her claimed 
acquired psychiatric disorder, and to 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA source 
identified.  Additionally, the RO should 
request that the veteran provide 
information as to the dates of any 
treatment for her claimed acquired 
psychiatric disorder at any VA Medical 
Center since her discharge from service.  
Copies of the medical records (not 
already in the claims folder) from all 
sources should be requested.  All records 
obtained should be added to the claims 
folder.  If requests for any private 
treatment records are not successful, the 
RO should inform the veteran of the 
nonresponse so that she will have an 
opportunity to obtain and submit the 
records herself, in keeping with her 
responsibility to submit evidence in 
support of her claim.  38 C.F.R. § 3.159 
(2004).  The RO should also request or 
tell the veteran to provide any evidence 
in her possession that pertains to her 
claim.  Furthermore, the veteran should 
be specifically informed as to what 
portion of evidence she is 
required/expected to submit, and which 
portion of the evidence the VA would 
attempt to obtain in order to assist the 
veteran in substantiating her claim, per 
38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.   

2.  Only after the development described 
above has been completed, the appellant 
should be scheduled to undergo a VA 
examination, conducted by a psychiatrist, 
to evaluate the nature, severity, and 
etiology of the claimed psychiatric 
disorder.  If no such disorder is found 
by the examiner, the examiner should so 
indicate.  The RO must make the claims 
file available to the examiner.  The 
claims folder must be thoroughly reviewed 
by the examiner in connection with the 
examination.  The examiner should 
indicate in the examination report that 
the claims folder was reviewed.  The 
examiner should conduct all necessary 
tests and studies and review all of the 
appellant's medical records and history.  
The examination report should reflect 
review of pertinent material in the 
claims folder. The doctors should 
integrate the previous psychiatric 
findings and diagnoses of current 
findings to obtain a true picture of the 
nature of the veteran's psychiatric 
status, and reconcile any prior 
diagnoses.

If any of the veteran's diagnoses 
constitute a personality disorder, the 
specialist should so state.

The VA specialist should also render an 
opinion as to whether it is at least as 
likely as not that the claimed disorder 
pre-existed the veteran's active service.  
The examiner should render an opinion as 
to whether it is at least as likely as 
not that the claimed disorder was 
permanently aggravated/increased in 
severity during her active service, or 
whether such increase was due to the 
natural progress of the claimed acquired 
psychiatric disorder, to include 
schizophrenia (paranoid) and personality 
disorder.  

In addition, the VA specialist should 
render an opinion as to whether it is at 
least as likely as not that the currently 
claimed psychiatric disorder became 
manifest during active service or to a 
compensable degree within a one year 
period of her discharge from active 
service, or is otherwise related to her 
active service.

Lastly, the VA specialist should render 
an opinion as to whether it is at least 
as likely as not that the claimed 
acquired psychiatric disorder is related 
to any post-service event(s) or diseases.  
If the etiology of the appellant's 
disorder is attributed to multiple 
factors/events, the examiner should 
specify which symptoms/diagnoses are 
related to which factors/events.  It is 
requested that the VA specialist 
reconcile any contradictory evidence 
regarding the etiology of the claimed 
acquired psychiatric disorder, to include 
schizophrenia and a personality disorder.  
All pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in a 
written report.

3.  The RO must review the claims folder 
and ensure that all of the foregoing 
development efforts have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Remand instructions of the Board are 
neither optional nor discretionary.  Full 
compliance with such instructions is 
mandated by law, per Stegall v. West, 11 
Vet. App. 268 (1998).

4.  After completion of the above, the RO 
should readjudicate the issue of 
entitlement to service connection for 
acquired psychiatric disorder, to include 
schizophrenia (paranoid) and personality 
disorder.  If the determinations remain 
unfavorable to the veteran, she should be 
provided with a supplemental statement of 
the case and be afforded an opportunity 
to respond before the case is returned to 
the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations. 

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2004) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



